COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bumgardner and Frank
Argued at Alexandria, Virginia


CONTEE A. HARRIS
                                           MEMORANDUM OPINION * BY
v.   Record No. 2986-98-4               JUDGE JERE M. H. WILLIS, JR.
                                                MARCH 7, 2000
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF FAUQUIER COUNTY
                  William Shore Robertson, Judge

          (Mark B. Williams, on brief), for appellant.
          Appellant submitting on brief.

          (Mark L. Earley, Attorney General; Richard B.
          Smith, Senior Assistant Attorney General, on
          brief), for appellee. Appellee submitting on
          brief.


     On appeal from his conviction of unlawful wounding, in

violation of Code § 18.2-51, Contee A. Harris contends that the

trial court erred in deferring a finding of guilt and placing

him on probation.   Because we find that Harris waived any

objection by freely entering into a lawful plea agreement, we

affirm the judgment of the trial court.    See Anders v.

California, 386 U.S. 738, 744 (1967).

     On January 27, 1997, a grand jury indicted Harris on one

count of malicious wounding, in violation of Code § 18.2-51.

Harris pled guilty to the lesser-included offense of unlawful


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
wounding, pursuant to a plea agreement.    The plea agreement

provided that the trial court would defer adjudication on the

plea, that Harris would be placed on probation for three years,

and that upon his successful completion of the probationary

period, the trial court would convict him of assault and

battery, in violation of Code § 18.2-57.    The plea agreement

provided that if Harris violated any of the terms of his

probation, he would "be adjudicated guilty on his plea of

guilty."

     On October 23, 1998, Harris' probation officer reported a

violation of the conditions of the probation.    Harris conceded

that he had violated the conditions of the probation, and all

parties agreed that Harris was to be sentenced under the plea

agreement.   The trial court convicted Harris of unlawful

wounding and sentenced him to five years imprisonment, with all

but one year and eleven months suspended.    Harris lodged no

objection either to this procedure or to his conviction and

sentence.

     Harris contends that the trial court abused its authority

by deferring adjudication on his guilty plea and by placing him

on probation prior to a conviction.     He concedes he lodged no

objection before the trial court, but argues that this abuse

effected a divestiture of jurisdiction, which may be raised at

any time.    See Morrison v. Bestler, 239 Va. 166, 169-70, 387

S.E.2d 753, 755 (1990).   We decided this very question in Holden

                                - 2 -
v. Commonwealth, 26 Va. App. 403, 494 S.E.2d 892 (1998), which

held that the same procedure and disposition was merely a

procedural deviation and not an abdication or divestiture of

subject matter jurisdiction.    See id. at 407-08, 494 S.E.2d at

894.   Because the trial court retained jurisdiction to convict

Harris and he lodged no objection to the procedure, we will not

consider for the first time on appeal his argument that the

procedure was erroneous.    See Rule 5A:18.

                 "[Harris], having agreed upon the
            action taken by the trial court, should not
            be allowed to assume an inconsistent
            position." "No litigant, even a defendant
            in a criminal case, will be permitted to
            approbate and reprobate -- to invite error
            . . . and then to take advantage of the
            situation created by his own wrong."

Manns v. Commonwealth, 13 Va. App. 677, 679-80, 414 S.E.2d 613,

615 (1992) (citations omitted).

       The judgment of the trial court is affirmed.

                                                          Affirmed.




                                - 3 -